919 F.2d 140
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie Lee ALSTON, Plaintiff-Appellant,v.L.E. DUBOIS, Warden, et al., Defendants-Appellees.
No. 90-5291.
United States Court of Appeals, Sixth Circuit.
Dec. 3, 1990.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and BALLANTINE, Chief District Judge.*
ORDER
Ronnie Lee Alston, a pro se federal prisoner, appeals the district court's order denying his motion to certify the record.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).
Seeking monetary, declaratory, and injunctive relief, Alston sued various federal officials, alleging violations of his constitutional rights.  The district court dismissed Alston's claims as being without merit.  In Case No. 88-5263, this court affirmed the district court's judgment.
Alston subsequently filed a motion with the district court for certification of the record.  The district court granted Alston's request that he be provided with a certified copy of his objections to the magistrate's report and recommendation.  However, the district court denied Alston's request to transmit copies of that pleading to Justice Thurgood Marshall and U.S. Solicitor General Kenneth Starr.  Alston then filed this appeal from that order.


1
Upon review, we conclude that the district court did not abuse its discretion in denying Alston's request to certify and transmit copies of his pleadings.


2
Accordingly, we hereby affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Ballantine, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation